Citation Nr: 1010924	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a urinary tract 
condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.  He also had unspecified periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
while serving in the United States Navy Reserve from April 
1979 to April 1983 and the Army National Guard from May 1987 
to October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 Order, the Court 
endorsed an August 2009 joint motion for remand, vacated the 
August 2008 Board decision that denied a claim of entitlement 
to service connection for a urinary tract condition, and 
remanded the matter for compliance with the instructions in 
the joint motion.  

In August 2008, this matter came before the Board on appeal 
from a July 2003 rating decision of the RO in Roanoke, 
Virginia, which denied the Veteran's application to reopen a 
claim for service connection for a urinary tract condition.  
This issue was reopened and remanded in a November 2005 Board 
decision, and remanded again in November 2007.  

In August 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO in Roanoke, 
Virginia.  A transcript of that proceeding has been 
associated with the claims file.

The Board notes that a remand concerning the Veteran's claim 
of service connection for a bilateral hearing loss disability 
is being issued under a different docket number as the 
present appeal.  The Veteran will receive a copy of that 
decision under separate cover.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board must remand this issue for a new examination.

A review of the Veteran's service treatment records indicates 
that he was treated for back pain and one episode of blood in 
his urine in December 1977.  The impression was a urinary 
tract infection.  A September 1978 service record noted that 
he complained of hematuria that lasted for 24 hours and 
reported a chronic history of hematuria for approximately 6 
months.  He was given a differential diagnosis that included 
pyelonephritis chronic infection.  A November 1978 service 
medical record indicates that the Veteran was seen at the 
urology clinic for an examination.  The impression at that 
time was a history of hematuria and back pain with a question 
noted of whether the Veteran experienced a previous stone 
passage.  Thereafter, in December 1978, a radiographic report 
noted some evidence of pyelotubular backflow, the 
significance of which could not be determined.  The 
impression of the examiner was that the Veteran had a normal 
upper collecting system; however, the clinical history 
suggested upper tract etiology for his hematuria.  

The Veteran maintains that he has experienced symptoms of 
hematuria intermittently over the years since he was first 
treated for the condition in service.  He also reports that 
he saw his urologist, Dr. D. Gallo, back in the 1980s, 
shortly following his discharge from active duty.  Private 
treatment records show that the Veteran was diagnosed in 
January 2001 with recurrent, gross hematuria, chronic 
prostatitis, and bladder neck contracture with heavily 
trabeculated bladder.  See Dr. Gallo treatment records, 
January 2001.  At a VA examination in April 2001, the Veteran 
was diagnosed with chronic intermittent gross hematuria of 
unknown etiology.  VA treatment records show that the Veteran 
was seen for evaluation of his recurrent hematuria in 
September and November 2001.  

Most recently, the Veteran was afforded a VA medical 
examination in September 2006 to determine the etiology of 
his hematuria.  After conducting a physical examination and 
numerous laboratory tests, the examiner diagnosed the Veteran 
with prostatic hypertrophy, a right inguinal hernia, and a 
right renal cyst.  He opined that the chronic hematuria as 
reported by the Veteran was not caused by or a result of his 
military service.  The examiner explained that while 
hematuria was not a disease entity but a symptom with various 
causes, the Veteran did not have any chronic conditions to 
include chronic prostatitis that may have caused his 
hematuria.  It was noted that the Veteran was found on 
examination to have two conditions, prostatic hypertrophy and 
a large right inguinal hernia, that might be the cause of his 
hematuria; however, if either of these conditions were in 
fact the underlying cause of his hematuria, there was no 
evidence of its onset in service.  

In this instance, the September 2006 examination report did 
not identify the underlying cause of the Veteran's current 
symptoms of chronic hematuria.  It also failed to consider 
the fact that symptoms of hematuria were clearly shown in 
service and that the Veteran reported having experienced 
continuity of symptomatology since service.  To this end, a 
new examination is warranted to obtain further opinion as to 
the etiology of the Veteran's chronic hematuria.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a new VA examination with a urologist 
to assess the current nature and etiology 
of the Veteran's current, chronic 
hematuria.  The examiner should review 
all pertinent records associated with the 
claims file, and following the 
examination, report complaints and 
clinical findings pertaining to the 
Veteran's hematuria and any associated 
disability, if present.  Any and all 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner 
should be accomplished.  Thereafter, the 
examiner should render an opinion as to: 
(1) whether the Veteran's current 
symptoms of chronic hematuria is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the episodes of hematuria he experienced 
in service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (2) 
if related, whether the current hematuria 
is reflective of a disability to include 
chronic prostatitis, prostatic 
hypertrophy and right inguinal hernia.  A 
clear rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a urinary tract condition.  
All new evidence received since the 
issuance of the May 2008 SSOC should be 
reviewed.  If the benefit sought on 
appeal is not granted, the Veteran and 
his attorney should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


